DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2019/057256 filed 08/28/2019, which claims benefit of Application No. PCT/IB2018/056831, filed 09/07/2018, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/01/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/28/2022 were filed after the mailing date of the Notice of Allowance on 05/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a cooling roll comprising an axle, a sleeve having a length in an axial direction, and defining a radial direction and a circumferential direction and a diameter. The sleeve includes from an inside to an outside: an inner cylinder having a periphery and an inner cylinder length. The sleeve includes a plurality of magnets on the periphery disposed along at least a portion of the inner cylinder length, each magnet being defined by a magnet width in the circumferential direction, a height in the radial direction and a length in the axial direction. The cooling roll includes a cooling system surrounding at least a portion of said plurality of magnets, the cooling system and the plurality of magnets being separated by a gap defined by a gap height in the radial direction, the gap height being a smallest distance between one of the plurality of magnets and the cooling system above. The magnet width of each of the magnets satisfying the following formula: gap height × 1.1 ≤ magnet width ≤ gap height × 8.6. 

The closest prior art includes the following:

Araki (JPH-04346628-A)
Araki teaches a cooling roll comprising an axle (Figure 1; paragraph [0008]). Araki teaches a sleeve having a length in an axial direction, and defining a radial direction and circumferential direction, and a diameter (Figure 1; paragraph [0008]). Araki teaches the sleeve including from inside to outside, an inner cylinder having a periphery and an inner cylinder length (Figure 1; paragraph [0008]). Araki teaches a plurality of magnets on the periphery disposed along at least a portion of the inner cylinder length, each magnet being defined by a magnet width in the circumferential direction, a height in the radial direction, and a length in the axial direction (Figure 1; paragraph [0008]). Araki teaches a cooling system surrounding at least a portion of said plurality of magnets (Figure 1; paragraphs [0007]-[0009]). Araki teaches the cooling system and the plurality of magnets being separated by a gap defined by a gap height in the radial direction, the gap height being a smallest distance between one of the plurality of magnets and the cooling system above (Figure 1; paragraphs [0007]-[0009]).
However, Araki does not depict and is otherwise silent to the magnet width of each of the magnets satisfying the following formula: gap height x 1.1 ≤ magnet width ≤ gap height x 8.6

Imanari (U.S. 2010/0219567)
Imanari teaches a process line control apparatus and method for controlling the process line (abstract). Imanari teaches a cooling roll having a speed between 0.3 m·s-1 and 20 m·s-1 (paragraphs [0098]-[0099]). Imanari teaches these speeds, in part, enable the production of quality strip material (paragraph [0118]). 
However, Imanari does not depict and is otherwise silent to a periphery of magnets satisfying the following formula: gap height x 1.1 ≤ magnet width ≤ gap height x 8.6

George (U.S. Patent No. 4,993,478)
George teaches a uniformly-cooled casting wheel (abstract). George teaches a cooling system being made of a metallic part including at least two cooling channels, a coolant flowable through the at least two cooling channels, and flowing the coolant in the cooling channels in opposite directions in adjacent cooling channels (column 3, line 59 through column 4, line 2). George teaches this methodology provides a uniform pattern of cooling (column 3, lines 64-66). 
However, George does not depict and is otherwise silent to a periphery of magnets satisfying the following formula: gap height x 1.1 ≤ magnet width ≤ gap height x 8.6

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735